Wade, C. J.
1. Under the ruling of the Supreme Court in this ease, in response to questions certified to that court, the juvenile-court act of 1915 (Acts of 1915, p. 35) does not deprive the superior court of a county in which it is applicable of jurisdiction to try a defendant for "burglary, although he may have been less than sixteen years of age at the time of the alleged commission of the crime. Hicks v. State, 146 Ga. 706 (92 S. E. 216).
2. The court therefore did not err in overruling a plea to the jurisdiction, based upon the juvenile-court act, and in conducting the trial according to established procedure appropriate in such cases; and there is no merit in any of the special grounds of the motion for a new tidal.
3. The evidence amply authorized the verdict of guilty, and the trial judge did not err in overruling the motion for a new trial.

Judgment affirmed.


George and Lulee, JJ., concur.